DETAILED ACTION
	This office action is in response to the Continuation-in-Part (CIP) application filed on October 31, 2019.  The new subject matter added on such date pertains to new Figures 8-23.
	The following first office action on the merits relates to claims 7-23, which are presented for review.  Original (withdrawn) claims 1-6 have been formally canceled, while new claims 21-26 have been added.  Claims 7 and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-20, in the reply filed on June 7, 2022 is acknowledged.  Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  The Examiner notes that Applicant has chosen to formally cancel claims 1-6 on June 7, 2022 and add new dependent claims 21-26.  Claims 7-26 now relate to Group II and are examined herein for patentability.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 12, 2021 and October 31, 2019, have been considered and made of record (note attached copy of forms PTO-1449).  Note that some NPL references in the IDS filed April 12, 2021 are lined-though because there was no listed date / year.  Correction is required in order to properly disclose such document(s). 

Drawings
The original drawings (ten (10) pages) were received on October 31, 2019.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: Applicant is respectfully requested to integrate the continuation (CIP) data into the 1st paragraph of the specification.  For example, U.S. Patent No. 10,494,917 B2 of the parent should be listed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Zhang et al. WO 2019/213137 A1.
Zhang et al. WO 2019/213137 A1 teaches (ABS; Fig. 22; corresponding text, in particular paragraph [0364]; Claims) a system (Fig. 22) comprising: an electro-optic (EO) frequency comb comprising: a continuous-wave laser (para [0364] “CW laser”); a bulk nonlinear crystal resonator (para [0364]) connected to the CW laser; and an EO phase modulator disposed in the bulk nonlinear crystal resonator (para [0364] “resonator containing an EO phase modulator”), which clearly, fully meets Applicant’s claimed structural limitations of independent device claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2019/213137 A1, standing alone.
Regarding independent method claim 7, Zhang et al. WO 2019/213137 A1 teaches (ABS; Fig. 22; corresponding text, in particular paragraph [0364], [0413]; Claims) a method (as Fig. 22, also para [0413]) comprising: operating an electro-optic (EO) frequency comb with two phase-locked microwave signals to produce an optical output (para [0413], this exact language is used), wherein the EO frequency comb comprises: a continuous-wave laser (para [0364] “CW laser”); a bulk nonlinear crystal resonator (para [0364]) connected to the CW laser; and an EO phase modulator disposed in the bulk nonlinear crystal resonator (para [0364] “resonator containing an EO phase modulator”), in which at least one of the two phase-locked microwave signals is adjusted (tuning, control, synchronizing at least by the EO comb).
Regarding independent method claim 7, there is no express and exact teaching by Zhang for a single combination configuration in which the EO frequency comb further includes a “microring resonator” the is connected to the EO frequency comb.
However, microring resonators are discussed throughout Zhang for potential elements that can be further used in combination with embodiments of the frequency comb such as the given frequency comb example as in Fig. 22.  Further, the abstract and claims themselves of Zhang discuss the integration of EO frequency combs and microring resonators as a device, or with other uses in which it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current application to combine plural optical sub-components together for increasing optical utility of the EO comb designs (e.g. combinations as in para [0359]).  Additionally, method claim 7 merely recites that the EO frequency comb is coupled to a microring resonator without any further language.  See paragraphs [0524] and [0546] – [0549] as motivation to combine features that are each disclosed throughout Zhang.  For these reasons, simply combining or integrating the features as outlined Zhang Fig. 22 (and paras [0364] and [0413]) would have resulted in an obvious method of using the nonlinear optical features of Zhang as a method step claim.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent method claim 7 is found obvious over Zhang WO ‘137, standing alone.
	Regarding dependent device claim 15, the same logic and rationale for claim 7 applies thereto.  Claim 15 merely adds a “connected” microring resonator to the EO frequency comb of claim 14.  KSR.  Claim 15 and the presented structure found therein are thus found obvious for those same reasons.
	Regarding further dependent claims 8-13 and 16-26, those features are either expressly outlined as parts of the disclosure of Zhang WO ‘137, or would have been found reasonably obvious to one having ordinary skill in non-linear optics, such as generation of frequency-combs, at the time of effective filing date of the current application.  For example, all such features of dependent claims 8-13 and 16-26, either as a method (claims 8-13 and 21-23) or as a device (claims 16-20 and 24-26) would have been an obvious matter of design choice to a person of ordinary skill in the art to use those additions for adjusting an amplitude, adjusting a shape of waveform, adjusting from a C-band to L-band, having output beat notes, adjusting a frequency, having optical wave guides with metallic microelectrodes, using carrier offset frequencies, with smaller comb tooth spacing, with a WDM or Demux (see para [0359] Zhang), to use optical receivers to receive the comb, to detect beat notes, phase locking (note para [0413] Zhang) because Applicant has not disclosed that using such features provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Zhang WO ‘137 to perform equally well with such additions because these claim terms would have been easily recognized and integrated into the base design of Zhang WO ‘137 Figure 22 and the clear disclosure of similar features as in the Zhang document.  Also, the changes enumerated by those dependencies would have been arrived at without undue experimentation or burden to a nominally skilled artisan.  Therefore, it would have been an obvious matter of design choice to modify Zhang WO ‘137 to obtain the invention as specified in claims 8-13 and 16-26.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and O:

-Reference A to Zhang et al. ‘444 is the US PG Publication Application of the same Zhang WO ‘137 document used for rejections above.
-Reference O to Gui et al. WO ‘360 is pertinent to a method for generating an optical frequency comb with a laser, coupler, and Kerr nonlinear device, but to include phase shifting.

Applicant’s cooperation is requested to present substantial structural and/or functional amendments to both independent claims 7 and 14 in order to serve to patentably distinguish from the very close Zhang et al. WO ‘137 prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 14, 2022